Pettit, J.
This suit was brought by the appellants against the appellee, on an account for seventy dollars and seventy-five cents, before a justice of the peace. There was a trial by the justice and judgment for the defendant, appellee here, for costs.' Appeal to the circuit court, and a trial by the court and judgment for the defendant, appellee here.
There was a motion for a new trial, and the overruling of this motion is the only error assigned. The counsel on both sides have furnished us with long and able printed briefs, but the only question in the case, after all, is as to the sufficiency and preponderance of the evidence.
Two courts having heard the evidence and found for the appellee, there being a conflict of evidence, under many and *210an unbroken line of decisions of this court, we cannot reverse, but must affirm, the judgment of the court below.
The judgment is affirmed, at the costs of the appellants.